Citation Nr: 0010780	
Decision Date: 04/24/00    Archive Date: 05/04/00

DOCKET NO.  97-31 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.   Entitlement to an effective date prior to May 22, 1995 
for service connection for residuals of compression fractures 
of L-1, to include on the basis of clear and unmistakable 
error in an RO rating decision, dated April 22, 1977.

2.   Entitlement to an effective date prior to May 22, 1995 
for service connection for residuals of compression fractures 
of T-7, to include on the basis of clear and unmistakable 
error in an RO rating decision, dated April 22, 1977.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to July 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.  In November 1995, the RO inter alia denied 
service connection for residuals of compression fracture of 
the cervical spine and lumbosacral spine.  The veteran 
appealed.  In September 1996, the RO inter alia granted 
service connection for residuals of compression fracture at 
L-1, evaluated as 20 percent disabling, and assigned an 
effective date on May 22, 1995.  In March 1997, the RO 
received the veteran's notice of disagreement on the issue of 
entitlement to an effective date prior to May 22, 1995 for 
service connection for his residuals of compression fracture 
at L-1.  A statement of the case was issued in September 
1997, and a substantive appeal was received in October 1997.  
In August 1999, the RO received notice that the veteran 
desired to withdraw his appeal concerning service-connection 
for a cervical spine condition, and this issue is therefore 
not before the Board at this time.  See 38 C.F.R. § 20.204(b) 
(1999).  

The veteran indicated on his appeal form (VA Form 9), 
received in October 1997, that he desired a hearing before a 
Member of the Travel Board.  However, in a statement received 
by the RO in November 1997, the veteran stated that he wished 
to withdraw his request for a hearing.  See 38 C.F.R. 
§ 20.702(e) (1999).  Accordingly, the Board will proceed 
without further delay.

The veteran's claim of entitlement to an effective date prior 
to May 22, 1995 for service connection for residuals of 
compression fractures of T-7 is the subject of the REMAND 
portion of this decision.

FINDINGS OF FACT

 1.  In an unappealed decision, dated in April 1977, the RO 
denied a claim of entitlement to service connection for 
fracture of the lower spine.

2.  On May 22, 1995, the RO received the veteran's claim of 
entitlement to service connection for, inter alia, a broken 
back.

3.  In a September 1996, rating decision, the RO granted 
service connection for residuals of compression fracture at 
L-1, and assigned an effective date of May 22, 1995.  


CONCLUSIONS OF LAW

1.  The RO's April 1977 decision, which denied a claim of 
entitlement to service connection for fracture of the lower 
spine, became final.  38 U.S.C.A. § 7105(c) (West 1999).

2.  The criteria for an effective date prior to May 22, 1995 
for entitlement to service connection for residuals of 
compression fracture at L-1 have not been met.  38 U.S.C.A. § 
5110 (West 1999); 38 C.F.R. § 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board initially notes that in a decision, dated in April 
1977, the RO denied a claim of entitlement to service 
connection for what it characterized as a "fracture of the 
lower spine."  There is no record of an appeal.

The Board notes that the veteran has argued that the RO 
failed to notify him of its April 1977 decision denying his 
claim for a back condition.  The veteran essentially argues 
that this decision remains open as he was never notified of 
its denial.  

The Court has held that a presumption of regularity attaches 
to the acts of public officers.  Ashley v. Derwinski, 2 Vet. 
App. 62 (1992).  This presumption of regularity is only 
overcome by "clear evidence to the contrary."  Id.  In this 
case, no such "contrary" evidence is shown.  The claims file 
contains a cover letter, dated May 2, 1977, addressed to the 
veteran's last known address of record.  In addition, the 
sole evidence in support of this argument are the veteran's 
statements.  In the Board's opinion, there is no clear 
evidence to the contrary that information was provided to the 
appellant by the RO in the regular course of business.  
Furthermore, the Court has held that evidence of nonreceipt 
by either the veteran or the veteran's representative, 
standing alone, is not the type of clear evidence to the 
contrary which would be sufficient to rebut the presumption 
of regularity.  Id. at 309.  Finally, the Board notes that at 
his hearing the veteran admitted that he had never followed 
up with an inquiry to VA concerning his claim.  See e.g., 
Chute v. Derwinski, 1 Vet. App. 352 (1991) (per curiam order) 
(presumption of regularity was rebutted where veteran claimed 
not to have received BVA decision and had made inquiries to 
VA after decision was mailed and VA did not show evidence of 
mailing of decision).  Therefore, the presumption of 
regularity is not rebutted, and the Board finds that the RO's 
April 1977 decision became final.  See 38 U.S.C.A. § 7105(c) 
(West 1999); 38 C.F.R. § 20.302(a) (1999).  

On May 22, 1995, the RO received the veteran's application to 
reopen his claim, reporting inter alia that in September 1969 
he had his "back broke three places."  In November 1995, 
the RO denied service connection for residuals of compression 
fracture of the lumbosacral spine.  However, in September 
1996, after additional evidence was submitted, the RO granted 
service connection for residuals of compression fracture at 
L-1, and assigned an effective date in May 22, 1995.  In 
March 1997, the RO received the veteran's notice of 
disagreement on the issue of entitlement to an effective date 
prior to May 22, 1995 for service connection for residuals of 
compression fracture at L-1.  A statement of the case was 
issued in September 1997, and a substantive appeal was 
received in October 1997.  

The record shows that the RO's decision, dated in April 1977, 
which denied the veteran's claim of entitlement to service 
connection for a back disorder, was not appealed.  Since an 
appeal was not filed, that rating decision became final as 
provided in 38 U.S.C.A. § 7105.  Given the foregoing, the 
veteran's service connection claim, received by the RO on May 
22, 1995, was a "reopened" claim.  See 38 C.F.R. § 3.160(e) 
(1999).

The statutory and regulatory provisions explicitly specify 
that except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase, will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 C.F.R. 
§ 3.400 (1999) (emphasis added).  

The effective date of an award of disability compensation 
based on new and material evidence received after a final 
disallowance shall be the date of receipt of the new claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400(q)(1)(ii).  The effective date of 
an award of disability compensation based on a reopened claim 
under the provisions of 38 C.F.R.           §§ 3.109, 3.156, 
3.157, and 3.160(e) shall be the date of receipt of the claim 
or the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(r).
Thus, as a reopened claim, the earliest date for which 
entitlement to service connection for residuals of 
compression fracture at L-1 could be granted is the date of 
receipt of the veteran's claim, which is May 22, 1995.  See  
38 C.F.R. § 3.400(q)(1)(ii), (r).  In this case, in September 
1996 the RO determined that new and material evidence had 
been received to reopen the veteran's claim, and granted 
service connection for residuals of compression fracture at 
L-1 effective from the date of receipt, i.e., May 22, 1995.  
The Board therefore concludes that the RO properly assigned 
an effective date commensurate with the date that it received 
the veteran's claim, and that the correct effective date for 
the veteran's residuals of compression fracture at L-1 is May 
22, 1995.  The Board finds no basis for an effective date 
prior to May 22, 1995 for his residuals of compression 
fracture at L-1.

As a final matter, a review of the veteran's written 
statements, and the transcript of his hearing, held in 
December 1997, shows that he argues that an earlier effective 
date is warranted for service connection for residuals of 
compression fracture at L-1, because VA failed in its "duty 
to assist" the veteran when the RO failed to do one or more 
of the following: 1) failed to notify the veteran of a 
scheduled physical examination in 1977, 2) failed to 
reschedule a physical examination canceled in April 1977; and 
3) failed to obtain relevant private medical treatment 
records from Sacred Heart St. Mary's Hospital, and relevant 
medical treatment records from a VA facility in Hampton 
Roads, Virginia.  A review of the veteran's representative's 
statement of accredited representative (VA Form 646) shows 
that it is also argued that he was "misrepresented" by his 
service officer in 1977, because the service officer failed 
to keep him informed as to VA's denial of his claim, failed 
to ensure that VA had his correct address, and failed to 
ensure that all relevant medical records were associated with 
his claims file.   

To the extent that the veteran appears to assert that an 
effective date prior to May 22, 1995 is warranted based on a 
claim of clear and unmistakable error (CUE) in a rating 
decision of April 22, 1977 because VA failed in its "duty to 
assist" in various ways, the Board notes that the Court has 
previously held that a breach of the duty to assist cannot 
form a basis for a claim of CUE because such a breach creates 
only an incomplete rather than an incorrect record.  Dennis 
v. West, No.98-1089 (Dec. 16, 1999) (noting an assertion that 
the RO decided a claim on an incomplete record is 
insufficient to form the basis of a CUE claim, even when the 
cause of the incomplete record is based upon a duty to 
assist); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994); 
Counts v. Brown, 6 Vet. App. 473, 480 (1994) (CUE cannot be 
premised upon records which appellant alleges should have 
been in the record at the time of the prior adjudications); 
see also Fugo v. Brown, 6 Vet. App. 40, 44 (1993); Damrel v. 
Brown, 6 Vet. App. 245, 246 (1994) (noting that the 
constructive notice rule of Bell v. Derwinski, 2 Vet. 
App. 613 (1992) was not formulated until 1992)).  Therefore, 
these arguments do not present a legally cognizable basis for 
granting his claim.  

The Court has held that where, as in the appellant's case, 
the law and not the evidence is dispositive of the claim, the 
claim should be denied because of lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Therefore, the appellant's claim for an effective date prior 
to May 22, 1995 for the grant of service connection for 
residuals of compression fracture at L-1  must be denied.  38 
U.S.C.A. §§ 5103(a), 5110(a); 38 C.F.R. § 3.400. 
ORDER

Entitlement to an effective date prior to May 22, 1995 for 
the grant of service connection for residuals of compression 
fracture at L-1 is denied.


REMAND

In November 1995, the RO granted service connection for 
residuals of compression fracture at T-7, evaluated as 
noncompensable, and assigned an effective date of May 22, 
1995.  The RO also denied claims of service connection for 
fractures of the cervical spine and the lumbosacral spine.  
The claims file includes a cover letter, dated November 20, 
1995, which indicates that it sent the veteran notification 
of its determination on that date.  In February 1996, a 
Notice of Disagreement was received, only as to the denials 
of service connection for fractures of the lumbosacral spine 
and cervical spine.  Additional evidence was subsequently 
received at the RO, and in September 1996, the RO increased 
the veteran's evaluation for his residuals of compression 
fracture at T-7 to 10 percent disabling.  The RO assigned an 
effective date of May 22, 1995 for the 10 percent rating.  In 
March 1997, the RO received the veteran's notice of 
disagreement inter alia on the issue of entitlement to an 
effective date prior to May 22, 1995 for service connection 
for residuals of compression fracture at T-7.  A statement of 
the case was issued in September 1997, and a substantive 
appeal was received in October 1997.  

In December 1997, the appellant was afforded a hearing on the 
issue of what the hearing officer characterized as 
"entitlement to an earlier effective date for the service 
connected spine condition," and that same month the Hearing 
Officer denied the claim.  Subsequently, in documents dated 
in July 1999 and February 2000, the appellant's 
representative forwarded a Statement of Accredited 
Representation in Appealed Case, and an informal hearing 
presentation, respectively, on the issue of entitlement to an 
earlier effective date for service connection for residuals 
of compression fracture of T-7. 

The Board may only exercise jurisdiction over an issue after 
an appellant has filed  both a timely Notice of Disagreement 
to a rating decision denying the benefit sought, and a timely 
Substantive Appeal.  See 38 U.S.C.A. § 7105 (West 1999); Roy 
v. Brown, 5 Vet. App. 554 (1993).  In this regard, the Court 
has held that "jurisdiction does indeed matter and it is not 
'harmless' when the VA during the claims adjudication process 
fails to address threshold issues."  McGinnis v. Brown, 4 
Vet. App. 239, 244 (1993).  The Court has further indicated 
that "[a] jurisdictional matter may be raised at any stage" 
of a proceeding.  AB v. Brown, 6 Vet. App. 35, 37 (1995) 
quoting Phillips v. General Servs. Admin., 924 F.2d 1577, 
1579 (Fed.Cir. 1991).

The Board finds that the issue of whether the appellant has 
perfected this issue for appellate review by filing a timely 
Notice of Disagreement must be resolved in order to determine 
whether the Board has jurisdiction to address the merits of 
the claim.  See Roy, supra. 

Under 38 C.F.R. § 20.302(a) (1999), except 
notification of the determination will be presumed to be the 
same as the date of that letter for purposes of determining 
whether an appeal has been timely filed.

In this case, the RO granted service connection for residuals 
of compression fracture of T-7 in November 1995.  A cover 
letter dated November 20, 1995 indicates that the veteran was 
sent notification of the RO's decision on that date.  It 
appears that a Notice of Disagreement was received, at the 
earliest, in March 1997.  Thus, it does not appear that a 
Notice of Disagreement as to entitlement to an effective date 
prior to May 22, 1995 for service connection for residuals of 
compression fracture at T-7 was received within one year from 
the date that the agency of original jurisdiction mails 
notice of the determination to the appellant (i.e., by 
November 1996).  It therefore appears that a timely Notice of 
Disagreement was not received.  See 38 C.F.R. § 20.302(a).

The Board further notes that a determination of the 
timeliness of an NOD or a Substantive Appeal is itself an 
appealable issue, as to which a claimant is entitled to file 
an NOD and as to which he or she must then receive an SOC.  
See 38 C.F.R. §§ 19.34, 20.101(c); see also 38 U.S.C. 
§§ 7104(a), 7105(b)(1).  Moreover, certain procedural rights 
govern pursuit of VA benefits.  A claimant has the right to 
file a claim and to receive a decision on that claim; to 
identify for appeal an issue or issues that he or she 
believes were wrongly decided and to express disagreement; to 
receive an SOC, perfect the appeal, and submit argument on 
behalf of a position; and to receive a hearing.  Here, the 
Board has the jurisdiction-indeed, the obligation-to assess 
its jurisdiction but this obligation cannot come at the 
expense of the procedural rights that belong to an applicant 
for VA benefits who has had no opportunity to present 
evidence or argument on that jurisdictional issue.  
Accordingly, because the RO has not yet rendered a decision 
on the question of whether the appellant has filed a timely 
Notice of Disagreement regarding the claim of entitlement to 
an effective date  prior to May 22, 1995 for service 
connection for residuals of compression fracture at T-7, a 
remand is required.  See Marsh v. West, 11 Vet. App. 468 
(1998).  

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should render a decision as to 
whether the appellant has filed a timely 
Notice of Disagreement with respect to 
the issue of entitlement to an effective 
date prior to May 22, 1995 for service 
connection for residuals of compression 
fracture at T-7.  If adverse, he should 
be informed that a determination 
regarding the timeliness of a Notice of 
Disagreement is itself an appealable 
issue as to which he is entitled to file 
a Notice of Disagreement and receive a 
Statement of the Case, and that he would 
be able to obtain appellate review by 
filing a Substantive Appeal.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence he 
desires to have considered in connection with his appeal.  No 
action is required of the appellant until he is notified.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals


 


- 9 -


